UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
RAKESHKUMAR RATHOD, CIVIL ACTION NO. 1:20-CV-161-P
Petitioner
VERSUS JUDGE DRELL
WILLIAM BARR, £7'AL., MAGISTRATE JUDGE PEREZ-MONTES
Respondents
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 10), noting the absence of
objections thereto, and concurring with the Magistrate Judge’s findings under the
applicable law;

IT IS ORDERED that the Petition (ECF No. 1) and Emergency Motion for
Temporary Restraining Order (ECF No. 9) are hereby DISMISSED WITHOUT
PREJUDICE for lack of jurisdiction.

As
THUS DONE AND SIGNED, at Alexandria, Louisiana, on this Z if day of

Oe en SS

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

March, 2020.

 
